         Case 1:20-cv-03847-JMF Document 11 Filed 07/01/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    DUWAYNE L. TERRY,

                                   Plaintiff,
                                                                    20-CV-3847 (JMF)
                       -against-

    PAROLE BOARD CHAIRMAN TINA                                   ORDER OF SERVICE
    STAMFORD, et al.,

                                   Defendants.

JESSE M. FURMAN, United States District Judge:

        Plaintiff, currently incarcerated in Washington Correctional Facility, brings this action

under 42 U.S.C. § 1983, alleging that Defendants have arbitrarily denied his release to parole. By

order dated June 23, 2020, the Court granted Plaintiff’s request to proceed without prepayment

of fees, that is, in forma pauperis (IFP).1

                                              DISCUSSION

A.      Service on Named Defendants

        Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that summonses and the complaint be served within 90 days

of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served

summonses and the complaint on the defendants until the Court reviewed the complaint and


1
       Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
         Case 1:20-cv-03847-JMF Document 11 Filed 07/01/20 Page 2 of 11



ordered that summonses be issued. The Court therefore extends the time to serve until 90 days

after the date summonses are issued. If the complaint is not served within that time, Plaintiff

should request an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir.

2012) (holding that it is the plaintiff’s responsibility to request an extension of time for service);

see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff

proceeding IFP] provides the information necessary to identify the defendant, the Marshals’

failure to effect service automatically constitutes ‘good cause’ for an extension of time within the

meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants Tina Stanford,2 Chairwoman of the

New York State Board of Parole; Crangle, Parole Commissioner; Demosthenes, Parole

Commissioner; Shapiro, Parole Commissioner; Shelley Mallozzi, Inmate Grievance Director;

and Karen Bellamy, Central Office Review Director through the U.S. Marshals Service, the

Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return form

(“USM-285 form”) for each of these defendants. The Clerk of Court is further instructed to issue

summonses and deliver to the Marshals Service all the paperwork necessary for the Marshals

Service to effect service upon these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

B.      Jane and John Doe Defendants

        Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies



2
      Plaintiff incorrectly identifies the Chairwoman of the Board of Parole as “Tina
Stamford.” The correct name is Tina Stanford.

                                                   2
         Case 1:20-cv-03847-JMF Document 11 Filed 07/01/20 Page 3 of 11



sufficient information to permit the New York State Attorney General’s Office to identify the

Jane and John Doe parole officials parole officials in the Bronx I Area Office,3 who allegedly

failed to respond to Plaintiff’s grievance. It is therefore ordered that the Attorney General’s

Office, who is the attorney for and agent of the New York State Department of Corrections and

Community Supervision, must ascertain the identities of the Jane and John Does whom Plaintiff

seeks to sue here and the addresses where these defendants may be served. The Attorney

General’s Office must provide this information to Plaintiff and the Court within sixty days of the

date of this order.

        Within thirty days of receiving this information, Plaintiff must file an amended complaint

naming the Jane and John Doe defendants. The amended complaint will replace, not supplement,

the original complaint. An amended complaint form that Plaintiff should complete is attached to

this order. Once Plaintiff has filed an amended complaint, the Court will screen the amended

complaint and, if necessary, issue an order directing the Clerk of Court to complete the USM-285

forms with the addresses for the named Jane and John Doe defendants and deliver all documents

necessary to effect service to the U.S. Marshals Service.

                                          CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for Stanford, Crangle, Demosthenes, Shapiro, Mallozzi, and Bellamy and deliver all

documents necessary to effect service to the U.S. Marshals Service.


3
        Plaintiff indicates that he filed his grievance with the “Bronx Area II Office,” but the
address he provides ‒ 82 Lincoln Avenue, Bronx, NY ‒ is that for the Bronx I Area Office.(ECF
No. 2, at 5 ¶ 16.); see https://doccs.ny.gov/location/bronx-region (last visited June 23, 2020).

                                                  3
          Case 1:20-cv-03847-JMF Document 11 Filed 07/01/20 Page 4 of 11



       The Clerk of Court is further instructed to mail a copy of this order and the complaint to

the Attorney General of the State of New York at: 28 Liberty Street, New York, NY 10005. An

“Amended Complaint” form is attached to this order.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    June 30, 2020
           New York, New York

                                                             JESSE M. FURMAN
                                                                         FUR
                                                                          U MAN
                                                           United States District Judge




                                                 4
Case 1:20-cv-03847-JMF Document 11 Filed 07/01/20 Page 5 of 11



            DEFENDANTS AND SERVICE ADDRESSES

    Chairwoman Tina Stanford
    Board of Parole
    New York State Department of Corrections and Community Supervision
    1220 Washington Avenue
    Albany, NY 12226

    Commissioner Crangle
    Board of Parole
    New York State Department of Corrections and Community Supervision
    1220 Washington Avenue
    Albany, NY 12226

    Commissioner Demosthenes
    Board of Parole
    New York State Department of Corrections and Community Supervision
    1220 Washington Avenue
    Albany, NY 12226

    Commissioner Shapiro
    Board of Parole
    New York State Department of Corrections and Community Supervision
    1220 Washington Avenue
    Albany, NY 12226

    Shelley Mallozzi
    Inmate Grievance Director
    New York State Department of Corrections and Community Supervision
    1220 Washington Avenue
    Albany, NY 12226

    Karen Bellamy
    Central Office Review Director
    New York State Department of Corrections and Community Supervision
    1220 Washington Avenue
    Albany, NY 12226
           Case 1:20-cv-03847-JMF Document 11 Filed 07/01/20 Page 6 of 11




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ‫ ܆‬Yes    ‫ ܆‬No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
         Case 1:20-cv-03847-JMF Document 11 Filed 07/01/20 Page 7 of 11



I.     LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
‫ ܆‬Violation of my federal constitutional rights

‫ ܆‬Other:
II.    PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                Middle Initial                Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.   PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
‫ ܆‬Pretrial detainee
‫ ܆‬Civilly committed detainee
‫ ܆‬Immigration detainee
‫ ܆‬Convicted and sentenced prisoner
‫ ܆‬Other:




                                                                                               Page 2
         Case 1:20-cv-03847-JMF Document 11 Filed 07/01/20 Page 8 of 11



IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
         Case 1:20-cv-03847-JMF Document 11 Filed 07/01/20 Page 9 of 11



V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
        Case 1:20-cv-03847-JMF Document 11 Filed 07/01/20 Page 10 of 11




INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
        Case 1:20-cv-03847-JMF Document 11 Filed 07/01/20 Page 11 of 11



VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
